Exhibit 10.31
EMS Technologies, Inc.
2007 Stock Incentive Plan
Restricted Stock Award
Restriction Agreement
With
Gary B. Shell
May 2, 2008
Dear Gary:
The EMS 2007 Stock Incentive Plan (the “Plan”) is intended as an incentive to
achieve the objectives of EMS Technologies, Inc. (the “Company”), through
employee participation in the Company’s success and growth. The Plan provides an
opportunity for eligible employees to acquire or increase their proprietary
interest in the Company, and, as to officers, is administered by the
Compensation Committee of the Board of Directors (the “Committee”). The
Committee has granted you an award of Restricted Stock (as defined in the Plan)
effective the date hereof, and has authorized me to prepare and enter into this
Restriction Agreement with you.
In consideration of the mutual covenants herein contained, and for other good
and valuable consideration, the Company and you as an employee of the Company do
hereby agree as follows:
1. Grant of Shares. Pursuant to action of the Committee, the Company has granted
to you 3,000 shares of Restricted Stock (the “Shares”). This award is in all
respects made subject to the terms and conditions of the Plan, a copy of which
has been provided to you. By signing and returning a copy of this Agreement to
the Company, you agree to all of the terms and conditions of the Plan for
yourself, any designated beneficiary and your heirs, executors, administrators
or personal representatives. Terms used in this Agreement which are defined in
the Plan shall have the meanings set forth in the Plan. In the event of any
conflict between the Plan and this Agreement, the Plan shall control.
As soon as practicable following your execution of this Agreement, a certificate
or certificates representing the Shares, and bearing the legend described below
in Section 6, will be issued in your name. Upon issuance of the certificates
representing the Shares, you shall have all rights of a stockholder with respect
to the Shares, including the right to vote and, subject to Section 10 of this
Agreement, to receive all dividends or other distributions paid or made with
respect to the Shares; provided, however, that the Shares (and any securities of
the Company which may be issued with respect to the Shares by virtue of any
dividend reinvestment, stock split, combination, stock dividend or
recapitalization, which securities shall be deemed to be “Shares” hereunder)
shall be subject to the terms and all of the restrictions set forth in this
Agreement.
2. Restriction. Until this restriction (the “Restriction”) has lapsed pursuant
to Section 3 or 4 below, you may not sell, exchange, assign, transfer, pledge or
otherwise dispose of the Shares, and the Shares shall be subject to forfeiture
as set forth in Section 5 below.

 



--------------------------------------------------------------------------------



 



3. Lapse of Restriction by Passage of Time. The Restriction shall lapse and have
no further force or effect, as to 1,000 of the Shares, on and after November 3,
2008, and as to 2,000 of the Shares, in tranches of 500 Shares each, on and
after each of the first, second, third and fourth anniversaries of the date of
this Agreement.
4. Lapse of Restriction by Death or Disability. The Restriction shall lapse, and
shall have no further force or effect, upon your death or disability (as defined
in the Plan), but not earlier than November 3, 2008. You may provide to the
Company a written designation in a form approved by counsel for the Company
naming a person or persons who shall receive the Shares in the event of your
death. If there is no such designation in effect at the time of your death, the
Shares shall be delivered to and become an asset of your estate.
5. Forfeiture of Shares. Except as may otherwise hereafter be determined by the
Committee, in the event of termination of your employment with the Company due
to your voluntary resignation or involuntary discharge prior to lapse of the
Restriction under Section 3 or 4, or in the event you provide services to a
competitor of the Company or any Subsidiary of the nature described in
Section 9.2 of the Plan prior to such lapse (whether or not known to the Company
at that time), you shall immediately forfeit all right, title and interest to
the Shares, regardless of whether unrestricted certificates evidencing the
Shares shall have theretofore been delivered to you, and such Shares shall be
cancelled or transferred to the Company by you, without consideration to you or
your executor, administrator, personal representative or heirs.
6. Endorsement and Retention of Certificates. Any certificates representing the
Shares shall be endorsed on the reverse thereof with the following legend:
“The shares of stock represented by this certificate and the sale, transfer or
other disposition of such shares are restricted by and subject to a Restriction
Agreement dated May 2, 2008, between the registered holder and the Company, a
copy of which is on file with the Secretary of the Company.”
The Shares, whether in certificated or uncertificated form, shall be held by the
Company until the restrictions thereon shall have lapsed. As a condition to this
award, you shall execute and deliver to the Company a stock power in the form
attached hereto, endorsed in blank, relating to the Shares, as set forth in the
Plan.
Upon lapse of the Restriction pursuant to Section 3 or 4 of this Agreement
without a prior forfeiture of the Shares, a certificate or certificates for an
appropriate number of unrestricted Shares shall be delivered to you, and any
certificate with the legend indicated above shall be cancelled, or at the
Company’s election the Shares shall be issued and recorded in uncertificated
form free of the Restriction.
7. Withholding Taxes. You hereby authorize the Company to withhold, at the time
of lapse of the Restriction on the Shares pursuant to Section 3 or 4 above, or
at such earlier date as the award of the Shares shall become taxable to you,
from compensation otherwise owing to you, an amount equal to any taxes required
to be withheld by federal, state or local law with respect to income resulting
from such lapse or other taxable event. In the event the compensation otherwise
due to you at that time is for any reason insufficient to provide for such
payment, you agree that, as a condition to issuance of Shares in a form free of
the Restriction, you will deliver to the Company a cashier’s check, or personal
check satisfactory to the Company, in an amount

 



--------------------------------------------------------------------------------



 



equal to such withholding taxes or any balance thereof.
Notwithstanding the foregoing, at your election the foregoing withholding taxes
may be paid by you by authorizing the Company to withhold and cancel a portion
of the Shares otherwise deliverable to you, in that number of shares having a
Fair Market Value (as defined in the Plan) on the date that taxable income is
recognized equal to the amount of such taxes thereby being paid. Such election
shall be made on or before such date, shall be irrevocable, and shall be
submitted in writing to the Treasurer of the Company or other person designated
by the Company as being responsible for administering awards of Restricted
Stock.
8. No Rights to Continued Employment. Nothing herein confers on you any right to
continue in the employ of the Company or of any parent or subsidiary of the
Company.
9. Succession. This Agreement shall be binding upon and operate for the benefit
of the Company and its successors and assigns, and you and your executor,
administrator, personal representative and heirs.
10. Dividends. Any cash dividends which may become payable on the Shares shall
be held by the Company for your account until the Restriction lapses. In such
event the Company shall pay interest on the amount so held as determined by the
Committee, and the accumulated amount of such dividends and interest shall be
paid to you upon the lapse of the Restriction. Any such cash shall be governed
by the Restriction, the Restriction with respect to any such cash shall lapse as
provided in Sections 3 and 4 of this Agreement, and any such cash shall be
forfeited pursuant to Section 5 to the extent that the Shares on which such
dividends were paid shall be so forfeited.
********************
This Agreement has been prepared in duplicate. Please indicate your acceptance
by signing in the space provided below, and return an original for the Company’s
records.
IN WITNESS WHEREOF, the Company, acting through the Committee, has caused this
Agreement to be duly executed and you have hereunto set your hand and seal, all
as of the day and year first written above.

            EMS TECHNOLOGIES, INC.
      By:           Paul B. Domorski        President and Chief Executive
Officer     

Accepted and Agreed:

                          Gary B. Shell         

 



--------------------------------------------------------------------------------



 



         

STOCK TRANSFER POWER
The undersigned,                                                             ,
hereby sells, assigns and transfers unto
                                                            , and hereby
irrevocably constitutes and appoints EMS Technologies, Inc. as his or her true
and lawful attorney-in-fact, with full power of substitution, to transfer on the
stock records of EMS Technologies, Inc., all right, title and interest of the
undersigned in and to,                                         shares of the
Common Stock of EMS Technologies, Inc. evidenced by certificate number
                                         , dated
                                        , 2008.

                                                        , 2008        Signature 
                  Gary B. Shell       Printed Name           

                Witness:                     

 



--------------------------------------------------------------------------------



 



10.31(b)
EMS Technologies, Inc.
2000 Stock Incentive Plan
Terms of Restricted Stock
Form 5/02/08
The EMS 2000 Stock Incentive Plan (the “Plan”) is intended as an incentive to
achieve the objectives of EMS Technologies, Inc. (the “Company”), through
employee participation in the Company’s success and growth. The Plan provides an
opportunity for eligible employees to acquire or increase their proprietary
interest in the Company, and is administered by the Stock Incentive Committee of
the Board of Directors (the “Committee”).
This Terms of Restricted Stock sets forth certain terms of, and is included as
part of, each Restricted Stock Agreement (the “Agreement”) that specifically
refers to this Form and is executed from time to time between the Company and an
employee (the “Employee”) receiving an award of shares subject to restrictions
as contemplated in the Plan (“Restricted Stock”).
In consideration of the mutual covenants and benefits contained herein and in
each Agreement, the following terms are included and incorporated in such
Agreement:
1. Grant of Shares. The award of a number of shares (the “Shares”) of Restricted
Stock specified in the Agreement is in all respects made subject to the terms
and conditions of the Plan, a copy of which has been made available to the
Employee. By signing and returning the Agreement, the Employee agrees to all of
the terms and conditions of the Plan, and to the Restrictions specified below,
for himself or herself, any designated beneficiary and his or her heirs,
executors, administrators or personal representatives. Terms used in this
Agreement which are defined in the Plan shall have the meanings set forth in the
Plan. In the event of any conflict between the Plan and this Terms of Restricted
Stock or the Agreement, the Plan shall control.
As soon as practicable following execution of the Agreement, the Shares shall be
issued in the Employee’s name on the books of the Company, subject to the
restrictions described herein and in the Agreement. Upon issuance, the Employee
shall have all rights of a stockholder with respect to the Shares, including the
right to vote and, subject to Section 10 of this Agreement, to receive all
dividends or other distributions paid or made with respect to the Shares;
provided, however, that the Shares (and any securities of the Company which may
be issued with respect to the Shares by virtue of any dividend reinvestment,
stock split, combination, stock dividend or recapitalization, which securities
shall be deemed to be “Shares” hereunder) shall be subject to the terms and all
of the restrictions set forth here and in the Agreement.
2. Restriction. The Restriction provides for the forfeiture of the Shares upon
certain terminations of employment as specified in Section 5 below.
3. Lapse of Restriction by Passage of Time. The Restriction shall, with respect
to the specified number of the Shares, lapse and have no further force or effect
on and after each of the dates specified as a “Vesting Date” in the Agreement.
4. Lapse of Restriction by Death or Disability. The Restriction shall lapse, and
shall have no further force or effect, upon the Employee’s death or disability
(as defined in the Plan). The Employee may provide to the Company a written
designation in an approved form naming a

 



--------------------------------------------------------------------------------



 



person or persons who shall receive the Shares in the event of his or her death.
If there is no such designation in effect at the time of the Employee’s death,
the Shares shall be become an asset of his or her estate.
5. Forfeiture of Shares. Except as may otherwise hereafter be determined by the
Committee, in the event of termination of the Employee’s employment with the
Company due to voluntary resignation or involuntary discharge prior to lapse of
the Restriction under Section 3 or 4 with respect to all or a portion of the
Shares, or in the event the Employee provides services to a competitor of the
Company or any Subsidiary of the nature described in Section 9.2 of the Plan
prior to such lapse (whether or not known to the Company at that time), the
Employee shall immediately forfeit all right, title and interest to the affected
Shares, regardless of whether unrestricted ownership shall have theretofore been
recorded or evidenced by the delivery of unrestricted certificates, and such
Shares shall be cancelled or transferred to the Company by the Employee, without
consideration to the Employee or his or her executor, administrator, personal
representative or heirs.
6. Endorsement and Retention of Certificates. Any certificates representing the
Shares shall be endorsed on the reverse thereof with the following legend:
“The shares of stock represented by this certificate and the sale, transfer or
other disposition of such shares are restricted by and subject to a Restricted
Stock Agreement, between the registered holder and the Company, a copy of which
is on file with the Secretary of the Company.”
The Shares, whether in certificated or uncertificated form, shall be held by the
Company until the restrictions thereon shall have lapsed, and shall be subject
to the Employee’s stock power granted to the Company by his or her execution of
the Agreement.
Upon lapse of the Restriction pursuant to Section 3 or 4 of this Agreement
without a prior forfeiture of the Shares, a certificate or certificates for an
appropriate number of unrestricted Shares shall be delivered to the Employee and
any certificate with the legend indicated above shall be cancelled, or at the
Company’s election the Shares shall be issued and recorded in uncertificated
form free of the Restriction.
7. Withholding Taxes. The Employee authorizes the Company to withhold, at the
time of lapse of the Restriction on the Shares pursuant to Section 3 or 4 above,
or at such earlier date as the award of the Shares shall become taxable to the
Employee, from compensation otherwise owing to the Employee, an amount equal to
any taxes required to be withheld by federal, state or local law with respect to
income resulting from such lapse or other taxable event. In the event the
compensation otherwise due to the Employee at that time is for any reason
insufficient to provide for such payment, the Employee agrees that, as a
condition to the issuance of Shares in a form free of the Restriction, he or she
will deliver to the Company a cashier’s check, or personal check satisfactory to
the Company, in an amount equal to such withholding taxes or any balance
thereof.
Notwithstanding the foregoing, at the Employee’s election the foregoing
withholding taxes may be paid by authorizing the Company to withhold and cancel
a portion of the Shares otherwise deliverable to the Employee, in that number of
shares having a Fair Market Value (as defined in the Plan) on the date that
taxable income is recognized equal to the amount of such taxes thereby being
paid. Such election shall be made on or before such date, shall be irrevocable,
and shall be submitted in writing to the Treasurer of the Company or other
person designated by the Company

 



--------------------------------------------------------------------------------



 



as being responsible for administering awards of Restricted Stock.
8. No Rights to Continued Employment. Nothing herein confers on the Employee any
right to continue in the employ of the Company or of any parent or subsidiary of
the Company.
9. Succession. This Agreement shall be binding upon and operate for the benefit
of the Company and its successors and assigns, and the Employee and his or her
executor, administrator, personal representative and heirs.
10. Dividends. Any cash dividends which may become payable on the Shares shall
be held by the Company for the account of the Employee until the Restriction
lapses. In such event the Company shall pay interest on the amount so held as
determined by the Committee, and the accumulated amount of such dividends and
interest shall be paid to the Employee upon the lapse of the Restriction. Any
such cash shall be governed by the Restriction, the Restriction with respect to
any such cash shall lapse as provided in Sections 3 and 4 of this Agreement, and
any such cash shall be forfeited pursuant to Section 5 to the extent that the
Shares on which such dividends were paid shall be so forfeited.

 